Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 1 of 11

USDC. SDNY

 

 

 

DOCUMENT
UNITED STATES DISTRICT COURT BOSE EY FILED
SOUTHERN DISTRICT OF NEW YORK nate FLED. eae cya
IMRAN SIDDIQUI,
Plaintiff, 18-cv-12125 (JGK)
~ against - MEMORANDUM OPINION
AND ORDER

ATHENE HOLDING LTD.,

Defendant.

 

JOHN G. KOELTL, District Judge:

The plaintiff, Imran Siddiqui, is a former director of the
defendant, Athene Holding Ltd., and a former partner at Apollo
Management Holdings, L.P. He seeks an order enjoining and
declaring invalid a pending suit the defendant has brought
against him in Bermuda.’ The plaintiff claims that the Bermuda
suit must be adjudicated by a New York court pursuant to the
forum selection clause contained in a contract between Apollo
and Athene, to which the plaintiff is an alleged beneficiary.

The defendant moves to dismiss the plaintiff’s suit under
Federal Rule of Civil Procedure 12(b) (6) for failure to state a
claim upon which relief can be granted. The defendant argues
that the contract’s forum selection clause does not apply to the

plaintiff and that the defendant’s suit against the plaintiff

 

} Alternatively, the plaintiff seeks damages on the theory that the
defendant’s Bermuda action constitutes a breach of contract.

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 2 of 11

was filed properly in Bermuda. The defendant’s motion is
granted.
I.
In deciding a motion to dismiss pursuant to Rule 12(b) (6),
the allegations in the complaint are accepted as true, and all
reasonable inferences must be drawn in the plaintiff’s favor.

McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 191 (2d Cir.

 

2007). The Court’s function on a motion to dismiss is “not to
weigh the evidence that might be presented at a trial but merely
to determine whether the complaint itself is legally

sufficient.” Goldman v. Belden, 754 F.2d 1059, 1067 (2d Cir.

 

1985). The Court should not dismiss the complaint if the
plaintiff has stated “enough facts to state a claim to relief

that is plausible on its face.” Bell Atl. Corp. v. Twombly, 550

 

U.S. 544, 570 (2007). “A claim has facial plausibility when the
plaintiff pleads factual content that allows the court to draw
the reasonable inference that the defendant is liable for the

misconduct alleged.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 

(2009).

While the Court should construe the factual allegations in
the light most favorable to the plaintiff, “the tenet that a
court must accept as true ail of the allegations contained in
the complaint is inapplicable to legal conclusions.” Id. When

presented with a motion to dismiss pursuant to Rule 12(b) (6),

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 3 of 11

the Court may consider documents that are referenced in the

complaint, documents that the plaintiff relied on in bringing
suit and that are either in the plaintiff’s possession or that
the plaintiff knew of when bringing suit, or matters of which

judicial notice may be taken. See Chambers v. Time Warner, Inc.,

 

282 F.3d 147, 153 (2d Cir. 2002).
Il.

Apollo is a private equity and investment management firm
headquartered in New York. First Am. Compl. (“FAC”) @ 8. Apollo
founded the defendant company, Athene, in 2009 as “an
alternative investment vehicle.” Id. { 9. Athene was
incorporated in Bermuda pursuant to the Bermuda Companies Act of
1981. Adler Decl. Ex. 5 @ 84(1}. Apollo appoints six members to
Athene’s fifteean-member board of directors. FAC ¥ 10.

The plaintiff was employed at Apollo between 2008 and March
2017, where he worked as part of a team that advised Athene in
. connection with Athene’s business. Id. 9 18. In this capacity,
the plaintiff gave Athene strategic advice concerning potential
business acquisitions. Id. The plaintiff also served as a
director of Athene between 2009 and March 2017. Adler Decl. Ex.
1 at 219, Bx. 2; see FAC Q 48.

On August 23, 2016, Apollo and Athene entered into an
Advisory Services Agreement (the “ASA”’), which was made

effective retroactively to January 1, 2015. FAC Ex. 1 (“ASA”).

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 4 of 11

The ASA governed the rights and compensation of employees who
Apollo made available to Athene for various “services.” Id.

$$ 1, 9. The ASA defined “services” to exclude any work that an
Apollo employee might perform for Athene in the employee’s
capacity as a director of Athene. Id. § l.

In early 2018, Apollo filed an arbitration against the
plaintiff claiming that he was breaching certain restrictive
covenants and other obligations owed to the company by pursuing
the acquisition of insurance company assets (the “Target”). FAC
q@ 32. The plaintiff did not deny pursuing the Target but
contended that no duty to Apollo prevented him from doing so.
Id. Apollo withdrew the arbitration and resolved the matter with
the plaintiff but then, on May 3, 2018, Apollo filed another
arbitration in New York against the plaintiff based on similar
conduct. Id. 94 33-35. The arbitrator in that proceeding issued
a final decision on April 26, 2019. Dkt. No. 33 Ex. A. Among
other things, the decision granted some of Apollo’s claims
against the plaintiff relating to breach of contract and aiding
and abetting breach of fiduciary duty, denied other claims, and
awarded Apollo compensatory and punitive damages against the
plaintiff. Id. at 21-22. An unopposed petition to confirm the
arbitrator’s award is currently pending in New York State court.

On May 3, 2018 - the same day that Apollo filed its second

arbitration against the plaintiff - Athene brought suit against

 

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 5 of 11

the plaintiff in the Supreme Court of Bermuda. Id. @ 35. Athene
alleged that the plaintiff was significantly involved in
preparing and managing Athene’s plans for acquiring the Target
and that the plaintiff’s own pursuit of the Target - carried out
through a company named Caldera that the plaintiff created? —
violated his duty to Athene. See id. FTI 35, 37, 63-64. Athene
also claimed that the suit was brought properly in the Supreme
Court of Bermuda because the plaintiff’s alleged violation
breached a duty set out in Athene’s bylaws, and the forum
selection clause in the bylaws directs that “any such dispute
shall be subject to the exclusive jurisdiction of the Supreme
Court of Bermuda.” See Adler Decl. Ex. 5 7 84, Ex. 6 § 84.

In a decision dated January 14, 2018, the Supreme Court of
Bermuda held that Bermuda was a more appropriate forum for the
action than New York and that Athene’s bylaws in fact required
the action to be litigated in Bermuda. See Adler Decl. Bx. 5
q 95. In reaching this conclusion, the court considered the
plaintiff’s alleged breach of a fiduciary duty owed to Athene as
an Athene director, and distinguished Athene’s action from the
New York arbitration Apollo filed against the plaintiff in his

capacity as an Apollo employee. See id. VI 88, 93.

 

2 Caldera is a Bermuda company and is also a defendant in Athene’s
Bermuda action. See Adler Decl. Ex. 6.

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 6 of 11

In this case, the plaintiff seeks in effect to overturn the
Bermuda court’s decision due to a forum selection clause in the
ASA stating that a party to the ASA:

agrees not to commence any claim or action arising out

of or based upon this Agreement or relating to the

subject matter hereof other than before [the state and

federal courts in the State of New York, County of New

York,}] nor to make any motion or take any other action

seeking or intending to cause the transfer or removal of

any such claim or action to any court other than the

above-named courts whether on the grounds of
inconvenient forum or otherwise

ASA 7 8(b) (iii). The defendant argues that the ASA, including
its forum selection clause, applies to individuals acting as
Apollo employees, not as directors of Athene, and that the
Bermuda action relates to actions the plaintiff took as an
Athene director. Therefore, the defendant contends, the ASA is
inapplicable, and the plaintiff was sued properly in Bermuda in
accordance with the Athene bylaws. The plaintiff argues that the
ASA’'s forum selection clause applies to Athene directors and, in
any event, the defendant’s Bermuda action is against him in his
capacity as an Apollo employee. The plaintiff’s arguments are
not persuasive.

Til.

A.

The ASA’s forum selection clause does not apply to Apollo

employees acting in their capacities as Athene directors. The

ASA is a contract for the provision of services by Apollo

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 7 of 11

employees for the benefit of Athene. See ASA Preamble (“Apollo
is willing to provide certain services to the Companies without
charge in the manner, and subject to the terms and conditions,
described herein.”). The “services” that are the subject of the
contract include “certain management, consulting, financial and
other advisory services.” Id. § 1. But the ASA provides
expressly that “[slervices performed by employees of, or
consultants to, Apollo in their capacity as directors or
employees of [Athene] shall not be in addition to and not be a
part of the Services.” Id.

The proposition that the ASA does not govern Apollo
employees acting in their roles as Athene directors is
consistent with the ASA’s merger clause, which states:

This Agreement constitutes the entire understanding of

the parties and supersedes all prior agreements and all

other arrangements, understandings and communications,
whether oral or written, among the parties with respect

to the specific subject matter hereof. There are no

representations, agreements, arrangements, or

understandings, oral or written, among the parties

relating to the Services and the compensation therefor
which are not fully expressed in this Agreement.

 

 

Id. § 9 {emphasis added). The merger clause confirms that the
“subject matter” of the ASA is compensation for “services,”
which is defined to exclude actions taken by individuals acting
as Athene directors.

The plaintiff claims that limiting the ASA’s scope to its

definition of “services,” thereby excluding the activities of

 

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 8 of 11

Athene directors, would render § 5(b) (iii) of the ASA
superfluous. That provision states that nothing in the ASA’s
section providing certain individuals “freedom to pursue
opportunities” will have “any effect on any duties, obligations
or liabilities of {those individuals] . . .as a resuit of their
directorship positions on the board of directors of [Athene] .%
Id. § 5(b) (iii). According to the plaintiff, if the ASA applied
only to the actions of Apollo employees, this provision would be
unnecessary because it would be implied that the freedom the ASA
provides to pursue opportunities does not apply to Athene
directors, who are not subject to the ASA. But rather than being
superfluous, § 5(b) (iii) recognizes that an Apollo employee
might also be an Athene director and owe certain duties to

Athene. The provision thus states that the freedom the ASA

grants to Apollo employees to pursue opportunities does not

 

abrogate duties they might owe in another capacity; it provides

a limit to the scope of the freedom the ASA accords.

 

Although the ASA’s forum selection clause does not mention
the term “services” explicitly, it states that it applies to
claims “arising out of or based upon this Agreement or relating
to the subject matter” of the ASA. ASA § 8(b) (iii). This
indicates that the forum selection clause applies only to acts
taken by Apollo employees as Apollo employees, not to their

activities as Athene directors. Therefore, the forum selection
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 9 of 11

clause providing for exclusive jurisdiction in New York does not
apply to suits against Athene directors for activities as
directors of Athene. Rather, at least to the extent such
activities are within the ambit of Athene’s expansive bylaws,
they are subject to suit only in the Bermuda Supreme Court, in
accordance with the bylaws’ forum selection clause. See Adler
Decl. Ex. 6 § 84.

B.

The plaintiff argues that Athene’s Bermuda action was
brought against him in his capacity as an Apollo employee, not
as an Athene director. Therefore, he claims that the ASA’s forum
selection clause applies to the Bermuda suit and that the suit
must be enjoined and refiled in a court in New York County.

To support this argument, the plaintiff contends that
Apollo brought its second arbitration against him on the same
day that Athene brought its Bermuda action, and that the two
suits were based upon the same facts, indicating that the
Bermuda action is actually brought against him as an Apollo
employee. In further support, the plaintiff points out that in
pleading its cause of action in Bermuda, the defendant cited the
plaintiff's presence at a February 2016 Apollo board meeting as
one way in which the plaintiff learned about Athene’s potential

acquisition of the Target.

 

 

 

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 10 of 11

However, the defendant’s pleading in the Bermuda action
about the February 2016 meeting states that “22 of the most
senior officers and executives of [Athene] and [Apollo]
{including [Imran Siddiqui])” were present at the meeting for a
presentation about the Target. Adler Decl. Ex. 4 9 16. Nothing
in this pleading suggests that the plaintiff was present solely
as an Apollo representative. Indeed, the next paragraph in the
defendant’s Bermuda pleading states that the plaintiff obtained
confidential information about the target in his role as an
“officer[]” of Athene. Id. G@ 17. And in any event, a single.
mention of the plaintiff’s acting as an Apollo employee would
not transform the defendant’s Bermuda action, which the Supreme
Court of Bermuda characterized as a suit against the plaintiff
as an Athene director, into a suit against the plaintiff as an
Apollo employee. Finally, there is nothing inconsistent about
the fact that Apollo has brought an arbitration against the
plaintiff in New York and Athene has sued him in Bermuda. It is
possible that the plaintiff breached duties owed to both
companies, and nothing precludes Athene from suing the plaintiff
in Bermuda, as the Supreme Court of Bermuda has found.

In short, the plaintiff has failed to state a claim that
the defendant has sued him improperly in Bermuda. The plaintiff
has not pleaded sufficient facts showing that, contrary to the

decision of the Supreme Court of Bermuda, the defendant's

10

 
Case 1:18-cv-12125-JGK Document 38 Filed 06/26/19 Page 11 of 11

Bermuda action is filed against him as an Apollo employee rather
than as an Athene director. And contrary to the plaintiff's
interpretation, the ASA’s forum selection clause, which provides
courts in New York County with exclusive jurisdiction over
certain suits, does not apply to suits against individuais
acting as Athene directors.
CONCLUSION

For the reasons explained above, the defendant's motion to
dismiss is granted. The Court has considered all the arguments
raised by the parties. To the extent not specifically addressed,
the arguments are either moot or without merit. The Clerk is
directed to enter judgment dismissing the plaintiff's complaint
with prejudice. The Clerk is also directed to close all pending
motions and to close this case.
SO ORDERED.

Dated: New York, New York
June 26, 2019

Mh

John G. Koelitl
United States District Judge

 

 

Ll

 
